Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Application No. 17/221,106 filed on 4/02/2021 is a Continuation of Application No. 16/803,669 effectively filed on May 5, 2005, now U.S. Patent No. 10,997,659. A Non-Final Office Action for this Application was mailed on 2/01/2022.  This Allowance is the Examiner's response to the Applicant's amendments and remarks field 4/20/2022.  Claims 1, 3-5, 7-12, 14, 15, 17 and 18 are pending. Claims 2, 6, 13, and 16 are Cancelled.

Reasons for Allowance
The Applicant's claims filed 4/20/22 are allowable for the following reasons:

Claim Rejections 35 U.S.C. 112(b)
The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn.  The Applicant has amended the Claims as recommended by the Examiner. 

35 U.S.C. 101
The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are withdrawn.  The Applicant has amended the Claims as recommended by the Examiner. 

First of all, the step of "continuously updating and disseminating, in real-time until the scheduled auction time, an auction order imbalance parameter" is essential for participants to modify orders prior to the execution of the unpriced order auction process, which is itself a highly time-sensitive process.  The integration of technology required to perform these steps makes them a Practical Application.

Secondly, even though market and limit orders are conventionally segregated and executed “simultaneously” on the exchanges, the amended limitations embody an ordered combination of limitations that are not well-understood, routine and conventional (hereafter WURC).  For example, receiving orders without restrictions on the orders until the moment of the scheduled auction time, and segregating/executing unpriced orders at a scheduled auction time (rather than continuously as they are received) at a single auction price while limit orders are continuously and concurrently being processed separately without the continuous trading being at least temporarily locked during the auction is not WURC.  

35 U.S.C. 103
The claim rejections under 35 U.S.C. 103 were withdrawn in a prior Office Action for reasons repeated here.

The Cushing publication cited in a prior Office Action (PG Pub No. 2014/0081822 by inventor David C. Cushing effectively filed on January 11, 2000, hereafter, "Cushing") is the national stage application of the same international application cited in the prior Notice of Allowance (WIPO Publication No. 2001/052166 by inventor David C. Cushing effectively filed on January 11, 2000).  In the parent case allowance, the Examiner noted the following which now apply in the instant application due to the Applicant's amendment:

 a)	Cushing teaches receiving orders prior to a batch auction period; however, unlike the instant application where orders are received until auction time for simultaneous processing, the orders are restricted from being received in a time window as disclosed in Cushing Par [0048], “This window just prior to the beginning of the price discovery period constitutes the second stage of the order acceptance period. New orders will not be accepted automatically during this stage as they were in the first stage. Such second stage orders will be accepted only to the extent that they offset a published net order imbalance. Thus, buy (sell) orders for a given security will only be accepted if there is an excess supply (demand). Furthermore, the size of any such new second stage order may not exceed the then-current size of the net order imbalance. With respect to new second stage priced orders, the order price must be at least as aggressive (greater than or equal to for bids, less than or equal to for offers) as the then-current indicated price in order to be accepted”.
 
b)	Cushing also teaches restricting order changes and cancellations before the auction in Par [0048], "To limit this gaming incentive, the present invention employs an order acceptance algorithm. According to this algorithm, qualified participants who have submitted an order will not be allowed to cancel, reduce the quantity of, or make the price less aggressive than previously placed orders within a specified time window (the "order entry cut-off window") prior to the beginning of the price discovery period. (Modified orders seeking to increase quantity or make the price more aggressive are treated like a new order having the attributes of the order as modified.)"; AND, in Par [0051], "In the event that the order request received at 100 is found not to be a new order at 101, but instead a modification or cancellation 101b of an order already in the order book, a different set of anti-gaming rules apply. If at 107 the system finds that the modification or cancellation order was received in the first stage 107a of the order receiving period, then the modification or cancellation order would be used to appropriately update the limit order book 108. If at 107 the system finds that the modification or cancellation order request was received in the second stage 107b of the order receiving period, then the system determines whether the request cancels a previous order 109, reduces the quantity of a previous order 110, or makes the price of a previous order less aggressive 111. If the request does any of these three things, then the request is not permitted to update the order book 105 as seen by paths 109a, 110a, and 111a. As shown by paths 109b, 110b, and 111b, requests seeking to modify orders to increase quantity or make the price more aggressive only modify the limit order book 108 if, as with new orders received in the second stage, the request would offset 112a a net order imbalance 112".  The instant application, on the other hand, teaches an open and unrestricted order receipt and cancellation process for market and limit orders until the scheduled auction time.

c)	Cushing explicitly teaches all inbound orders, regardless of type, are included in the auction process (e.g., See Cushing Par [0038] to 0042]). The Applicants' invention, on the other hand, segregates inbound orders according to type, and sends each order as it is received either to the continuous matching process for potential immediate execution (limit orders), or to the auction process for later execution at the auction time (unpriced orders).  The limit orders are not subject to the auction, precisely because they are already priced.   Thus, Cushing teaches away from Applicants' invention.

For these reasons, the ordered combination of limitations in amended Claims 1, 3-5, 7-12, 14, 15, 17 and 18 filed by the Applicant on 4/20/2022 are allowable.  

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is 571-272-0378.  The examiner can normally be reached Mon-Thu, 7 a.m. to 11 a.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691